Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of withdrawn claims 11-21 directed to non-elected inventions without traverse.  Accordingly, claims 11-21 have been cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with RICHARD T. ROCHE on 04/13/2021.

Claim 1 should be amended as follow:
1. (Currently Amended) A patient measurement device comprising
(a) an extendable elongate body comprising:

first body; and
(ii) a second body extendably disposed within the lumen of the first
body, wherein the second body is axially extendable between
an enclosed position and an extended position; and
(b) a deployable arm rotatably coupled to a stationary attachment
structure that is coupled to an end of the second body, wherein the
deployable arm is rotatably movable between a retracted position and
a deployed position in which the deployable arm is substantially
transverse to a longitudinal axis of the elongate body,
wherein the first body extends from a first terminal end to a second terminal
end along the longitudinal axis of the elongate body,
wherein the stationary attachment structure contacts the first terminal end of
the first body when the second body is in the enclosed position, and
wherein the deployable arm includes a second end opposite a first end of the
deployable arm coupled to the stationary attachment structure, the second
end of the deployable arm being adjacent the second terminal end of the first
body when the second body is in the enclosed position,
wherein the second end of the deployable arm contacts the first body when
the second body is in the retracted position.
Allowable Subject Matter
Claims 1-10, 22-24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Chul et al (US 2011/0167658) teaches a patient measurement device comprising a first body comprising a lumen; a second body extendably axially extendable between an enclosed position and an extended position in the lumen of the first body; and a deployable arm rotatably coupled to a stationary attachment structure that is coupled to an end of the second body, wherein the deployable arm is rotatably movable between a retracted position and a deployed position in which the deployable arm is substantially transverse to a longitudinal axis of the elongate body, wherein the first body extends from a first terminal end to a second terminal end along the longitudinal axis of the elongate body, and wherein the deployable arm includes a second end opposite a first end of the deployable arm coupled to the stationary attachment structure. And Silberman et al (US 7,543,395) teaches the stationary attachment structure contacts the first terminal end of the first body when the second body is in the enclosed position.
The prior art does not teach, disclose and/or fairly suggest the second end of the deployable arm being adjacent the second terminal end of the first body when the second body is in the enclosed position, wherein the second end of the deployable arm contacts the first body when the second body is in the retracted position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.